internal revenue servuce uil number release date date cc el ct-611269-98 meneedle memorandum for district_counsel delaware-maryland district from subject barry j finkelstein assistant chief_counsel criminal tax waiver_of_statute_of_limitations this memorandum provides our response to your formal request for technical_advice dated date concerning the waiver of the statute_of_limitations in a criminal case at issue in this case is whether the criminal statute_of_limitations can be waived by the defendants although there is a split of authority among the circuits on the issue of whether the statute_of_limitations is jurisdictional or whether it is an affirmative defense that may be waived the majority of the circuits including the fourth circuit have held that the statute_of_limitations is not a jurisdictional bar to prosecution but a waivable defense see 684_f2d_296 4th cir cert_denied 459_us_1110 551_f2d_418 d c cir cert_denied 431_us_916 647_f2d_12 9th cir cert_denied 454_us_964 348_f2d_715 2d cir cert_denied 382_us_843 253_f2d_551 3rd cir cert_denied 356_us_973 188_f2d_182 7th cir 65_f2d_130 5th cir 658_f2d_113 3d cir since the case at issue would most likely be appealed to the fourth circuit the law is clear that the statute_of_limitations can be waived like other waivers however waiver of the statute_of_limitations may be withdrawn by the defendant the issue as to whether the service should enter into an agreement to extend or waive altogether the statute_of_limitations in the present case is fact determinative accordingly the decision to enter into such an agreement rests with the district_director it is our understanding that c i will be completing its investigation of this matter within the requisite time period and thus this issue may be moot it may also not be in the service’s interest to delay the investigation or institution of charges ie evidence and leads become stale witnesses memories may fade etc cc el ct-611269-98 we hope this addresses your concerns in this matter should additional assistance be required please feel free to contact martin needle of the criminal tax_division on
